Name: Commission Implementing Decision (EU) 2016/1100 of 5 July 2016 amending the Annex to Decision 2007/453/EC as regards the BSE status of Costa Rica, Germany, Lithuania, Namibia and Spain (notified under document C(2016) 4134) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  cooperation policy;  America;  agricultural activity;  Europe;  Africa
 Date Published: 2016-07-07

 7.7.2016 EN Official Journal of the European Union L 182/47 COMMISSION IMPLEMENTING DECISION (EU) 2016/1100 of 5 July 2016 amending the Annex to Decision 2007/453/EC as regards the BSE status of Costa Rica, Germany, Lithuania, Namibia and Spain (notified under document C(2016) 4134) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 provides that Member States, third countries or regions thereof (countries or regions) are to be classified according to their bovine spongiform encephalopathy (BSE) status into one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC (2) lists the BSE status of countries or regions according to their BSE risk. (3) The World Organisation for Animal Health (OIE) plays a leading role in the categorisation of OIE Member Countries and zones by their BSE risk, according to the provisions of its Terrestrial Animal Health Code (Terrestrial Code (3)). (4) On 27 May 2016, the OIE World Assembly of Delegates adopted Resolution No 20 titled Recognition of the Bovine Spongiform Encephalopathy Risk Status of Member Countries (4). In addition to the countries previously recognised as having a negligible BSE risk status, that Resolution recognised Costa Rica, Germany, Lithuania, Namibia and Spain as having a negligible BSE risk. (5) The list of countries or regions in the Annex to Decision 2007/453/EC should therefore be amended to recognise the negligible BSE risk status of these countries. (6) The Annex to Decision 2007/453/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 July 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84). (3) http://www.oie.int/international-standard-setting/terrestrial-code/access-online/ (4) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/2016_A20_RESO_BSE.pdf ANNEX The Annex to Decision 2007/453/EC is replaced by the following: ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk Member States  Belgium  Bulgaria  Czech Republic  Denmark  Germany  Estonia  Croatia  Italy  Cyprus  Latvia  Lithuania  Luxembourg  Hungary  Malta  Netherlands  Austria  Portugal  Romania  Slovenia  Slovakia  Spain  Finland  Sweden European Free Trade Association countries  Iceland  Liechtenstein  Norway  Switzerland Third countries  Argentina  Australia  Brazil  Chile  Colombia  Costa Rica  India  Israel  Japan  Namibia  New Zealand  Panama  Paraguay  Peru  Singapore  United States  Uruguay B. Countries or regions with a controlled BSE risk Member States  Ireland  Greece  France  Poland  United Kingdom Third countries  Canada  Mexico  Nicaragua  South Korea  Taiwan C. Countries or regions with an undetermined BSE risk  Countries or regions not listed in points A or B.